        Case 3:18-cv-01030-JWD-EWD             Document 65       07/29/20 Page 1 of 32




                            UNITED STATES DISTRICT COURT

                            MIDDLE DISTRICT OF LOUISIANA

 ROBERT PARKER
                                                  CIVIL ACTION
 VERSUS
                                                  NO. 18-1030-JWD-EWD
 LOUISIANA DEPARTMENT OF PUBLIC
 SAFETY AND CORRECTIONS, ET AL.

                                    RULING AND ORDER

        This matter comes before the Court on the Motion to Dismiss (Doc. 53) filed by

Defendants, the State of Louisiana, through the Department of Public Safety and Corrections

(“DPSC” or “DOC”); James LeBlanc, individually and in his official capacity as Secretary of

DPSC; and Brenda Acklin (collectively, the “DPSC Defendants”).            Plaintiff Robert Parker

(“Plaintiff”) opposes the motion. (Doc. 56.) DPSC Defendants have filed a reply. (Doc. 59.) Oral

argument is not necessary. The Court has carefully considered the law, the facts alleged in the

operative complaint, and the arguments and submissions of the parties and is prepared to rule. For

the following reasons, DPSC Defendants’ motion is granted in part and denied in part.

   I.      Relevant Factual Background

           A. Introduction

        The following facts are taken from Plaintiff’s Second Amended Complaint for Negligence,

False Imprisonment, and Violation of Constitutional Rights. (“Second Amended Complaint”),

Doc. 52. They are assumed to be true for purposes of this motion. Thompson v. City of Waco,

Tex., 764 F.3d 500, 502–03 (5th Cir. 2014).

        Plaintiff in this case is Robert Parker. (Sec. Amend. Compl. ¶ 12, Doc. 52.) Defendants are

(1) James LeBlanc (“LeBlanc”), Secretary of DPSC and “a final policymaker” sued in his

individual and official capacities; (2) Ray Hanson, Warden of Richwood Correctional Center and
        Case 3:18-cv-01030-JWD-EWD                   Document 65         07/29/20 Page 2 of 32




a “final policymaker . . . sued in his individual and official capacities”; (3) Lasalle Corrections,

LLC, who at all relevant times was “Hanson’s employer”; (4) Brenda Acklin (“Acklin”), who is

“a DOC employee who was tasked with calculating incarceration time ensuring Mr. Parker’s

proper release date” and who is sued in her individual capacity; (5) “Does 1-10,” who are “as-yet-

unknown persons involved in the illegal imprisonment of Mr. Parker”; and (6) “ABC Insurance

Agencies,” who are “as-yet unknown insurance agencies” providing coverage for the Defendants

for these claims. (Id. ¶¶ 13–19.) The instant motion is brought only by DPSC, LeBlanc, and

Acklin, the “DPSC Defendants.”

        Plaintiff begins the operative complaint by declaring, “This is a case about Defendants’

imprisonment of a man they knew should be free.” (Sec. Amend. Compl. ¶ 1, Doc. 52.) Plaintiff

then provides case law for the proposition that “jailors may not imprison inmates longer than their

sentences.” (Id. ¶ 2; see also id. ¶¶ 3–4.)

         Plaintiff “should have been a free man on October 9, 2017. All Defendants know this

because the release date was calculated months in advance according to the DOC’s Time

Computation & Jail Credit report and the DPS&C Corrections Services Master Record among

other reports.” (Id. ¶ 5.) But, according to the Second Amended Complaint, Plaintiff was held “in

prison for an additional and unwarranted 337 days until September 10, 2018, despite the

preemptive and repeated entreaties of Mr. Parker and his lawyers.” (Id. ¶ 6.) Plaintiff asserts:

        In fact, as will be discussed in detail below, the DOC’s own staff admitted to the
        over-detention 1 of Mr. Parker is this case. What is worse, although DOC staff
        conceded to his then 332-day over-detention and need for immediate release, they
        continued to imprison Mr. Parker for an additional 5 days.




1
 “Over-detention” is spelled “overdetention” throughout the Second Amended Complaint. This Court corrects this
spelling to “over-detention” throughout this ruling.

                                                       2
       Case 3:18-cv-01030-JWD-EWD              Document 65      07/29/20 Page 3 of 32




(Id. ¶ 7.) “For some unknown reason, when his properly calculated release date arrived, he was

not released despite his numerous attempts to correct the issue.” (Id. ¶ 8.) “One possible reason

for the over-detention is mistakenly classifying him as a sex offender and then failing to release

him even after he provided the addresses requested.” (Id.)

       Plaintiff also avers that his experience is not unique or unusual and that this is known by

DOC, as evidence by a Louisiana Legislative Auditor report being released while Plaintiff was

incarcerated that found that “the DOC had a serious problem of not knowing where its inmates

were located, or when their proper release date was.” (Sec. Amend. Compl. ¶ 9, Doc. 52.) “DOC’s

own counsel has admitted the pattern of over-detention,” and the Second Amended Complaint

purports to quote a March 8, 2018, op-ed by Attorney General Jeff Landry on this issue. (Id. ¶ 10.)

Plaintiff “files this lawsuit to hold the Defendants accountable and to end their practice of

imprisoning men and women that should be free.” (Id. ¶ 11.)

           B. Plaintiff’s Incarceration

                     1. Overview

       On December 21, 2016, Plaintiff was arrested for possible Violation of Protective Orders

and held in the Orleans Parish Prison. (Sec. Amend. Compl. ¶ 22, Doc. 52.) On January 4, 2017,

the Orleans District Attorney refused charges. (Id. ¶ 24.)

       “On March 27, 2017, [Plaintiff] self-revoked his Probation in Orleans Criminal District

Court (Case No. 530-272 B).” (Id. ¶ 25.) He was “sentenced to 2 years . . . and was given good

time credit and credit for time served that would reduce the number of days in prison.” (Id.)

       The operative complaint alleges:

       On March 30, 2017, Mr. Parker was transferred from Orleans Parish Prison to DOC
       custody, where he spent the remainder of his incarceration between the following
       prisons: River Correctional Center from 3/30/17 to 4/4/17; Madison Detention


                                                 3
        Case 3:18-cv-01030-JWD-EWD                  Document 65         07/29/20 Page 4 of 32




        Center from 4/4/17 to 5/30/17; Richwood Correctional Center/BWP from 5/30/17
        to 8/29/17; and Richwood Correctional Center from 8/29/17 to 09/10/18.

        [ ] On May 4, 2017, the DOC staff member L. Cato computed a Time Computation
        & Jail Credit report. This report stated that Mr. Parker was Sentenced on 8/16/16;
        Remanded on 12/21/16; Revoked on 3/27/17 for offenses under R.S. 14:62.3 and
        R.S. 14:67.B(1); Sentenced to 2 years with 96 days of Jail Credit and additional
        Good Time Credit under Act 110; and a Must Serve date of 10/09/2017. In addition
        to stating that the report was “Reported by: L. Cato,” handwritten notes on the
        document show the initials “LC” and the date of “5/4/17.”

(Id. ¶¶ 26–27.) 2

                       2. Misclassification as a Sex Offender

        Particularly relevant here, Plaintiff alleges that, on or around September 2017, Acklin, who

was the “Time Computation Specialist at David Wade Correctional Center, reviewed [Plaintiff’s]

Time Computation & Jail Credits.” (Sec. Amend. Compl. ¶ 28, Doc. 52.) “Handwritten notes on

the Time Computation & Jail Credits report show the initials ‘BA’ and the date of ‘9/17.’” (Id.)

Further, “handwritten notes on the same document also show that the RAW DS and the ADJ. DS

release date of 10/09/2017 was struck out with a pen and the letters ‘UNSORP’ written above.”

(Id.) The operative complaint alleges, on information and belief, that “ ‘UNSORP’ is an acronym

used in reference to residency plans for sex offenders.” (Id.)

        Plaintiff “has never been convicted of a crime for which he would be required to report to

the La. Sex Offender Registry,” and a search of his name in the relevant state database yields no

results. (Id. ¶ 29.) Nevertheless, DOC informed Plaintiff that “he was considered a sex offender

and would need to provide two physical addresses of friends and/or family where he could live

upon release as part of a sex offender residence plan.” (Id.)




2
 The Second Amended Complaint also purports to attach a number of exhibits. However, these documents are not
attached to this pleading and thus will not be considered by the Court.

                                                      4
          Case 3:18-cv-01030-JWD-EWD             Document 65       07/29/20 Page 5 of 32




                       3. Attempts to Remedy the Problem

          While incarcerated, Plaintiff disputed that he was a sex offender and the requirement that

he create a residence plan. (Sec. Amend. Compl. ¶ 30, Doc. 52.) He tried to correct the mistake by

asking to discuss the issue with Warden Hanson and others at DOC. (Id.) On September 4, 2017,

he “submitted two Inmate Request Forms to the Richwood Correctional Center (‘Richwood’)

where he was incarcerated” wherein he “asked to speak with Warden Hanson about . . . his release

date.” (Id. ¶ 31.) Both requests were marked “handled” on 9/4/17 by Richwood. (Id.) Plaintiff

alleges that “Warden Hanson and/or his officers, failed to transfer [Plaintiff’s] ARPs to the DOC

and/or failed to properly investigate and handle Mr. Parker’s complaints in violation of the

Administrative Remedy Procedures set for by the [DPSC] and the law.” (Id. ¶ 32.)

          “On October 9, 2017, Mr. Parker was not released as legally required, but instead was held

an additional 337 days until his eventual release on September 10, 2018.” (Id. ¶ 33.) Plaintiff

claims, “Instead of releasing Mr. Parker, the DPS&C Corrections Services Master Record was

amended on 10/9/17 to include “ ‘Adjusted.: UNSORP’ with additional comments that read

‘INITIAL TIME COMP DOES NOT HAVE AN APPROVED SEX OFFENDER RESIDENCE

PLAN.’ ” (Id. ¶ 34.)

          Plaintiff disputed that he was a sex offender, but “he simultaneously attempted to provide

DOC with the two addresses they requested so that he could somehow be released from his

imprisonment.” (Sec. Amend. Compl. ¶ 35, Doc. 52.) On November 6, 2017, his 29th day of over-

detention, Plaintiff tried again to contact DOC staff about his release date. (Id. ¶ 36.) Plaintiff

claims:

          He submitted another Inmate Request Form stating that “the reason why I didn’t
          went home just because they say I need a new address[.] I sent Classification an
          address 2 times and she said she never had recive [sic] it, will you please check to


                                                   5
        Case 3:18-cv-01030-JWD-EWD              Document 65       07/29/20 Page 6 of 32




        this matter for me[.] Thank you! [M]y time Overdue my,[sic] out date was 10-9-
        17.” The request was marked as “handled” by DOC staff on 11/9/17.

(Id.)

        On November 26, 2017, his 49th day of over-detention, Plaintiff again tried to address the

issue, this time by submitting another Inmate Request Form “asking DOC staff to fax the addresses

for his friends and family in the community to be included in his record.” (Id. ¶ 37.) Plaintiff

believed this information “was essential to his being released.” (Id.) “The request was marked as

‘handled’ by DOC staff on 11/30/17.” (Id.)

              C. Plaintiff’s Release

        On August 24, 2018, the 320th day beyond his release date, Plaintiff’s public defender ,

Aaron Zagory, contacted DOC to ask about the over-detention. (Sec. Amend. Compl. ¶ 38, Doc.

52.) Zagory’s email was eventually routed to Charles Romero, Supervisor of New Orleans

Probation and Parole and Sex Offender Unit, who replied to Zagory’s email as follows:

        “Mr. Zagory, You are not mistaken. I double checked the records, and confirmed
        what you said [in your email]. There was an honest mistake in the investigation,
        but I have corrected it. I have just notified DOC of the mistake, and that Mr. Parker
        can be released immediately (assuming there is nothing else holding him there). I
        informed DOC that Mr. Parker is NOT a sex offender. I will also notify NOPD, so
        they will not also make the same mistake.” (emphasis of capitalization in the
        original).

(Id. ¶ 39.)

        On September 7, 2018, Plaintiff’s attorney William Most started to contact DOC on

Plaintiff’s behalf to try to end his overincarceration as quickly as possible. (Id. ¶ 40.) On

September 10, 2018, Most had not received a response from DOC and renewed his efforts to make

contact on Plaintiff’s behalf. (Id. ¶ 41.) On that day, Plaintiff called Richwood and DWCC and

faxed information to Sally Gryder at DOC. (Id.)




                                                  6
       Case 3:18-cv-01030-JWD-EWD              Document 65      07/29/20 Page 7 of 32




       “After 337 days of illegal imprisonment, Mr. Parker was finally released to his friends,

family and community.” (Id. ¶ 42.)

           D. DOC’s Pattern of Holding Inmates Past their Release Date.

       Plaintiff alleges:

       [DPSC] has a well-documented pattern of over-detention. For example, in Chowns
       v. LeBlanc, La. 37th JDC 26-932, DOC employees testified as to the consistent
       over-detention they observed:

       a. Tracy Dibenetto, a DOC employee, testified that DOC staff have discovered
       approximately one case of over-detention per week for the last nine years. Ms.
       Dibenetto also testified that inmates are sometimes incorrectly incarcerated for
       periods of up to a year.

       b. Henry Goines, a DOC employee whose job was to review sentence computations
       for the assistant secretary, testified that he typically discovered “one or two
       [inmates] a week” who were eligible for immediate release.

       c. Cheryl Schexnayder, a DOC records analyst, testified that in the course of her
       job, she had looked at inmates’ sentences and found that they had been done wrong
       and the inmate was entitled to immediate release.

       d. Sonja Riddick, a DOC employee, responded to the question: “Did you ever find
       a time when you looked at an inmate’s records and you say, this man should be out
       now?” with the answer: “Oh yes.”

(Sec. Amend. Compl. ¶ 43, Doc. 52.) Plaintiff again quotes Attorney General Landry, who said

that there “is a layer of incompetence so deep that the Corrections Department doesn’t know where

a prisoner is on any given day of the week or when he should actually be released from prison.”

(Id. ¶ 44.) Plaintiff avers, “After finding no remedy elsewhere, [he] has initiated this action in

order to recover their damages.” (Id. ¶ 45.)

           E. Claims and Prayer for Relief

       Count 1 of the Second Amended Complaint is for false imprisonment. (Id. ¶¶ 47–53.)

Plaintiff claims that the authority to legally detain him ended on October 8, 2017, but he was

imprisoned until September 10, 2018, despite the fact that “Defendants had possession of Time

                                                7
        Case 3:18-cv-01030-JWD-EWD              Document 65       07/29/20 Page 8 of 32




Computation report with the release date of October 9, 2017,” and despite the fact that Plaintiff

“made numerous attempts at multiple levels of DOC to notify Defendants of his over-detention.”

(Id. ¶¶ 49–50.) Indeed, Defendants should have known from an August 24, 2017, email from

Plaintiff’s counsel, and they conceded Plaintiff’s eligibility for release in the email to counsel on

September 5, 2018. (Id. ¶ 51.)

        Count 2 is for negligence. (Sec. Amend. Compl. ¶¶ 54–58, Doc. 52.) Plaintiff claims

Defendants breached their duty to avoid over-detention, and he lists various acts of negligence.

(Id.)

        Count 3 is under 42 U.S.C. § 1983 for a violation of the Due Process Clause of the

Fourteenth Amendment. (Id. ¶¶ 59–60.) Plaintiff claims this clause is violated when someone

remains incarcerated after the legal authority to hold him as expired and that this occurred here.

(Id. (citations omitted).)

        Count 4 is for a violation of Article One, Section Two of the Louisiana Constitution of

1974, which guarantees that “[n]o person shall be deprived of life, liberty, or property, except by

due process of law.” (Id. ¶¶ 61–63.) This claim parallels Count 3. (Id. ¶ 62.)

        Count 5 is under Monell and for failure to train and supervise. (Sec. Amend. Compl. ¶¶ 64–

67, Doc. 52.) Plaintiff alleges that the above practices are a de facto policy which was allowed to

happen by the policymaker’s deliberate indifference. (Id. ¶ 65.) Plaintiff further claims this was

the moving force of constitutional violations. (Id. ¶ 66.)

        Other claims are against the upper-level defendants. Count 6 is also for failure to train and

supervise and is made against DPSC and LaSalle. (Id. ¶¶ 68–70.) Count 7 is for respondeat

superior against LeBlanc and LaSalle. (Id. ¶¶ 71–72.) Count 8 is for indemnification against




                                                  8
         Case 3:18-cv-01030-JWD-EWD              Document 65        07/29/20 Page 9 of 32




DPSC, LaSalle, LeBlanc, and Hanson. (Id. ¶¶ 73–75.) Count 9 is a direct-action claim against the

unknown insurers. (Id. ¶ 76.)

         Plaintiff seeks, inter alia, declaratory relief, compensatory damages, and “[a] permanent

injunction requiring Defendants to end their practice of over-detention[.]” (Sec. Amend. Compl. ¶

78, Doc. 52.)

         Plaintiff filed suit on October 15, 2018. (Pet. for Negligence, False Imprisonment, and

Violation of Constitutional Rights (“Pet”), Doc. 1-3 at 1.) On November 20, 2018, the action was

removed to this Court. (Doc. 1.)

   II.       Relevant Standard

         “Federal pleading rules call for a ‘short and plain statement of the claim showing that the

pleader is entitled to relief,’ Fed. R. Civ. P. 8(a)(2); they do not countenance dismissal of a

complaint for imperfect statement of the legal theory supporting the claim asserted.” Johnson v.

City of Shelby, Miss., 574 U.S. 10, 11, 135 S. Ct. 346, 346–47 (2014) (citation omitted).

         Interpreting Rule 8(a) of the Federal Rules of Civil Procedure, the Fifth Circuit has

explained:

         The complaint (1) on its face (2) must contain enough factual matter (taken as true)
         (3) to raise a reasonable hope or expectation (4) that discovery will reveal relevant
         evidence of each element of a claim. “Asking for [such] plausible grounds to infer
         [the element of a claim] does not impose a probability requirement at the pleading
         stage; it simply calls for enough fact to raise a reasonable expectation that discovery
         will reveal [that the elements of the claim existed].”

Lormand v. U.S. Unwired, Inc., 565 F.3d 228, 257 (5th Cir. 2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 556, 127 S. Ct. 1955, 1965 (2007)).

         Applying the above case law, the Western District of Louisiana has stated:

         Therefore, while the court is not to give the “assumption of truth” to conclusions,
         factual allegations remain so entitled. Once those factual allegations are identified,
         drawing on the court's judicial experience and common sense, the analysis is

                                                   9
        Case 3:18-cv-01030-JWD-EWD               Document 65        07/29/20 Page 10 of 32




          whether those facts, which need not be detailed or specific, allow “the court to draw
          the reasonable inference that the defendant is liable for the misconduct alleged.”
          [Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 1949 (2009)]; Twombly,
          55[0] U.S. at 556. This analysis is not substantively different from that set forth in
          Lormand, supra, nor does this jurisprudence foreclose the option that discovery
          must be undertaken in order to raise relevant information to support an element of
          the claim. The standard, under the specific language of Fed. R. Civ. P. 8(a)(2),
          remains that the defendant be given adequate notice of the claim and the grounds
          upon which it is based. The standard is met by the “reasonable inference” the court
          must make that, with or without discovery, the facts set forth a plausible claim for
          relief under a particular theory of law provided that there is a “reasonable
          expectation” that “discovery will reveal relevant evidence of each element of the
          claim.” Lormand, 565 F.3d at 257; Twombly, 55[0] U.S. at 556.

Diamond Servs. Corp. v. Oceanografia, S.A. De C.V., No. 10-00177, 2011 WL 938785, at *3

(W.D. La. Feb. 9, 2011) (citation omitted).

          In deciding a Rule 12(b)(6) motion, all well-pleaded facts are taken as true and viewed in

the light most favorable to the plaintiff. Thompson v. City of Waco, Tex., 764 F.3d 500, 502–03

(5th Cir. 2014). The task of the Court is not to decide if the plaintiff will eventually be successful,

but to determine if a “legally cognizable claim” has been asserted.” Id. at 503.

   III.      Discussion

             A. Prescription of State Law Claim

                       1. Parties’ Arguments

          DPSC Defendants first argue that Plaintiff’s state law claims have prescribed. Prescription

begins to run on the date he was falsely imprisoned. His release date should have been October 9,

2017, and he filed suit on October 15, 2018. Since more than a year passed between the date of

false imprisonment and when the suit being filed, Plaintiff’s claim has prescribed.

          Plaintiff opposes the motion. First, Plaintiff’s injury was “sustained” on November 30,

2017.      DPSC Defendants stated in their Administrative Response forms that Plaintiff’s

incarceration was conditioned on approval of a residency plan and the addresses he provided, and



                                                   10
       Case 3:18-cv-01030-JWD-EWD               Document 65       07/29/20 Page 11 of 32




Plaintiff did not provide those addresses until November 30, 2017. Thus, prescription began to

run on that day. Further, even if prescription ran from October 9, 2017, Plaintiff’s claim was

suspended by contra non valentem, as Plaintiff’s claim was “lulled into not exercising a cause of

action by misrepresentations of . . . Defendants who claimed he was required to meet additional

conditions before he could be released.” (Doc. 56 at 5.) Plaintiff could not have reasonably known

of the date his false imprisonment began because he relied on Defendants’ representations. Lastly,

prescription was tolled by the filing of Plaintiff’s Administrative Remedy Procedure (“ARP”)

under Louisiana Revised Statute § 15:1172(E), which suspends the running of a claim upon the

filing of an ARP until there is a final agency decision. Plaintiff’s claims were suspended by at

least 9 days by this law, which would make the filing of his petition timely.

       DPSC Defendants respond that “Plaintiff’s argument regarding the suspension of

prescription during the pendency of the Administrative Remedy Procedure, if that argument is

accepted as factually accurate, is sufficient to justify denying the Defendants’ Motion to Dismiss

without prejudice to raising the issue of prescription again in a Motion for Summary Judgment.”

(Doc. 59 at 7.) These defendants dispute, however, Plaintiff’s arguments regarding the accrual

date and contra non valentem.

                     2. Applicable Law

       Under Louisiana state law, “[d]elictual actions are subject to a liberative prescription of

one year.” La. Civ. Code art. 3492. “This prescription commences to run from the day injury or

damage is sustained.” Id. For false imprisonment claims, “the one-year period in which Plaintiff

was required to bring his state law claims began to run on the date Plaintiff was allegedly ‘falsely

imprisoned,’ i.e. . . . []the date after Plaintiff's claimed correct release date[].” Thomas v. Gryder,




                                                  11
        Case 3:18-cv-01030-JWD-EWD             Document 65       07/29/20 Page 12 of 32




No. 17-1595, 2018 WL 4183206, at *5 (M.D. La. Aug. 31, 2018) (citing Eaglin v. Eunice Police

Dept., 2017-C-1875, 2018 WL 3154744 (La. June 27, 2018)).

        However, Louisiana Revised Statute § 15:1172 provides in relevant part:

        Liberative prescription for any delictual action for injury or damages arising out of
        the claims asserted by a prisoner in any complaint or grievance in the administrative
        remedy procedure shall be suspended upon the filing of such complaint or
        grievance and shall continue to be suspended until the final agency decision is
        delivered.

La. Rev. Stat. Ann. § 15:1172(E).

        “The period of suspension is not counted toward accrual of prescription. Prescription

commences to run again upon the termination of the period of suspension.” La. Civ. Code art.

3472.

                     3. Analysis

        Plaintiff’s correct release date was October 9, 2017. (Sec. Amend. Compl. ¶ 33, Doc. 52.)

Thus, he was required to file suit by October 9, 2018. Plaintiff filed suit in state court on October

15, 2018. (Pet., Doc. 1-3 at 1.) Thus, Plaintiff’s claim has prescribed by six days unless it was

otherwise suspended.

        Plaintiff’s claim was so suspended by the filing of his ARPs. On November 6, 2017, he

purportedly submitted an Inmate Request form that was marked “handled” by DOC staff on

November 9, 2017. (Sec. Amend. Compl. ¶ 36, Doc. 52.) Thus, this led to three days of suspension.

Further, on November 26, 2017, he filed another inmate request form that was marked “handled”

by DOC staff on November 30, 2017. (Id. ¶ 37.) This caused another four days of suspension.

Thus, as DPSC Defendants concede, Plaintiff’s state law claims have not prescribed, and DPSC

Defendants’ motion to dismiss on this issue is denied.




                                                 12
       Case 3:18-cv-01030-JWD-EWD               Document 65       07/29/20 Page 13 of 32




           B. Claims against DPSC and LeBlanc in his Official Capacity

                     1. Parties’ Arguments

       DPSC Defendants next argue that neither DPSC nor LeBlanc, in his official capacity, can

be sued for monetary relief under § 1983. Neither are “persons” under that statute. Consequently,

all § 1983 claims against them must be dismissed.

       Plaintiff responds that DPSC waived its Eleventh Amendment immunity by removing this

suit to federal court. Additionally, Louisiana waived sovereign immunity for injuries done to

persons. Thus, the state law claims must be preserved. Moreover, Plaintiff’s claim for injunctive

relief is not barred because it seeks prospective relief. Lastly, Secretary LeBlanc can be sued

because he is also named in his individual capacity.

       DPSC Defendants respond by reiterating that LeBlanc is not a “person” under § 1983.

Further, “any waiver of sovereign immunity by the States is irrelevant to the issue of whether

Congress created a cause of action.” (Doc. 59 at 2.) Thus, Plaintiff can have no claim against these

defendants. As to Plaintiff’s claim for injunctive relief under § 1983, DPSC Defendants contend

that this claim is moot and that Plaintiff has no standing to assert it because he is no longer in

custody. Plaintiff cites Fifth Circuit case law in support of this position. Further, Plaintiff cannot

obtain injunctive relief to “end the practice of over-detention” because he must first seek federal

habeas corpus relief (or appropriate state relief) instead.

                     2. Applicable Law

       “Section 1983 provides a private right of action for damages to individuals who are

deprived of ‘any rights, privileges, or immunities’ protected by the Constitution or federal law by

any ‘person’ acting under the color of state law.” Stotter v. Univ. of Texas at San Antonio, 508

F.3d 812, 821 (5th Cir. 2007) (quoting 42 U.S.C. § 1983). “The Supreme Court has ‘held that a



                                                  13
       Case 3:18-cv-01030-JWD-EWD               Document 65        07/29/20 Page 14 of 32




State is not a ‘person’ against whom a § 1983 claim for money damages might be asserted.’ ” Med.

RX/Sys., P.L.L.C. v. Texas Dep't of State Health Servs., 633 F. App'x 607, 610 (5th Cir. 2016)

(citing Lapides v. Bd. of Regents of Univ. Sys. of Georgia, 535 U.S. 613, 617, 122 S. Ct. 1640,

1643, 152 L. Ed. 2d 806 (2002)) “This rule extends to ‘arms of the state,’ and to a state's ‘officials

acting in their official capacities.’ ” Id. (citing Howlett v. Rose, 496 U.S. 356, 365, 110 S. Ct. 2430,

110 L. Ed. 2d 332 (1990); Will v. Michigan Dep't of State Police, 491 U.S. 58, 71, 109 S. Ct. 2304,

105 L. Ed. 2d 45 (1989) ). Further, this rule applies even when a state waives its Eleventh

Amendment immunity by voluntarily removing a suit to federal court. See Williams v. Louisiana,

No. 17-453, 2019 WL 1003645, at *4 (M.D. La. Feb. 28, 2019) (deGravelles, J.) (finding that

Plaintiff’s § 1983 claims against DPSC and state officials in their official capacity were barred “as

they are not considered ‘persons’ within the meaning of 42 U.S.C. § 1983”); Hicks v. Dep't of Pub.

Safety & Corr., No. 19-108, 2020 WL 428116, at *6 (M.D. La. Jan. 27, 2020) (Dick, C.J.) (finding,

despite defendants’ removal of the case to federal court, that “to the extent that Plaintiff asserts

Section 1983 claims for monetary damages against Defendants in their official capacities, those

claims are dismissed with prejudice,” and quoting Williams at length to arrive at this conclusion).

        Nevertheless, “[i]n Ex Parte Young, 209 U.S. 123, 28 S. Ct. 441, 52 L. Ed. 714 (1908), the

Supreme Court carved out an exception to Eleventh Amendment immunity.” Aguilar v. Texas

Dep't of Criminal Justice, 160 F.3d 1052, 1054 (5th Cir. 1998). “The [Ex Parte Young] Court held

that enforcement of an unconstitutional law is not an official act because a state can not confer

authority on its officers to violate the Constitution or federal law.” Id. (citing American Bank &

Trust Co. of Opelousas v. Dent, 982 F.2d 917, 920–21 (5th Cir. 1993)). “To meet the Ex Parte

Young exception, a plaintiff's suit alleging a violation of federal law must be brought against

individual persons in their official capacities as agents of the state, and the relief sought must be



                                                  14
       Case 3:18-cv-01030-JWD-EWD              Document 65       07/29/20 Page 15 of 32




declaratory or injunctive in nature and prospective in effect.” Id. (citing Saltz v. Tenn. Dep't of

Emp’t Sec., 976 F.2d 966, 968 (5th Cir. 1992)).

                     3. Analysis

       Preliminarily, the Court must emphasize what is not at issue here. First, DPSC Defendants

only sought to dismiss Plaintiff’s § 1983 claims. (See Doc. 53-1 at 3–4 (“All §1983 claims against

DPSC and Secretary LeBlanc, in his official capacity, must be dismissed with prejudice.”). Thus,

contrary to Plaintiff’s assertions, the Court will not address his state law claims against these

defendants.

       Second, DPSC Defendants raise for the first time in their reply brief the issues of standing,

mootness, and federal habeas relief. (Doc. 59 at 3–4.) This is well beyond what Plaintiff raised in

his opposition by invoking (without naming) Ex Parte Young. Because “[r]eply briefs cannot be

used to raise new arguments[,]” Hollis v. Lynch, 827 F.3d 436, 451 (5th Cir. 2016) (citation

omitted), the Court declines to consider these arguments. If DPSC Defendants wish to raise these

issues, then they may file an additional motion at a later time so that Plaintiff has an adequate

opportunity to respond. Further, as will be addressed below, Plaintiff will be given an opportunity

to amend the operative complaint to cure certain deficiencies; when he does so, he should

investigate whether he has a good faith basis to assert the official capacity claims in light of DPSC

Defendants’ arguments and remove them if he finds that he does not.

       Turning to the heart of the issue, the Court finds that Plaintiff has no viable § 1983 claim

for monetary damages against DPSC and LeBlanc in his official capacity because they are not

“persons” under § 1983. See Williams, 2019 WL 1003645, at *4; Hicks, 2020 WL 428116, at *6.

These claims must be dismissed.




                                                  15
       Case 3:18-cv-01030-JWD-EWD               Document 65       07/29/20 Page 16 of 32




       However, Plaintiff’s claim for injunctive and declaratory relief satisfies the Ex Parte Young

exception. Plaintiff prays for “[d]eclaratory relief” and “[a] permanent injunction requiring

Defendants to end their practice of over-detention[.]” (Sec. Amend. Compl. ¶ 78, Doc. 52.) Thus,

Plaintiff alleges violations of federal law, brings the suit against a person in his official capacity,

and seeks relief that is “declaratory or injunctive in nature and prospective in effect.” Aguilar, 160

F.3d at 1054 (citation omitted). Thus, the motion to dismiss this claim is denied without prejudice,

subject to any argument DPSC Defendants raise about mootness or federal habeas relief.

              C. Claims against Acklin

                      1. Parties’ Arguments

       DPSC Defendants next argue that Plaintiff alleges only that “Acklin was the time

computation specialist at David Wade Correctional Center who reviewed the time computation

report of the Plaintiff in September of 2017.” (Doc. 53-1 at 5 (citing Sec. Amend. Compl. ¶ 28,

Doc. 52).) DPSC Defendants argue that this does not state a viable claim and that “reviewing a

time computation report is not objectively unreasonable conduct in light of clearly established

law.” (Id.)

       Plaintiff responds that there is a clearly established right to timely release of prisoners and

that jailers have a duty to ensure that prisoners are timely released. (Doc. 56 at 11 (citation

omitted).) Plaintiff distinguishes Thomas v. Gryder, No. 17-1595, a case from this district finding

that a defendant was entitled to qualified immunity when she “rel[ied] on correct information from

the District Attorney and the state’s minute entries in making her release date calculations.” (Doc.

56 at 11.) Plaintiff explains that, here, Acklin did not rely on correct information. Rather, there

was no justification for holding Plaintiff past his release date. “A simple search of Mr. Parker’s

conviction, his sentence, or the Louisiana sex-offender registry, should have made it immediately



                                                  16
       Case 3:18-cv-01030-JWD-EWD               Document 65       07/29/20 Page 17 of 32




clear to Ms. Acklin that Mr. Parker should not have been held on further conditions.” (Id. at 12.)

“Even if their violation was not intentional, the Defendants’ failure to conduct even the most basic

investigation into the proper release date, or to exercise due care in conditioning his release, rises

to the level of reckless disregard for the rights of Mr. Parker” (Id.)

       DPSC Defendants respond, “to overcome the defense of qualified immunity, the Plaintiff

must come forth with citations to cases in which the court found similar conduct violated the

constitutional right of a prisoner to timely release from prison.” (Doc. 59 at 6.) Plaintiff cites a

single case, Thomas, but, there, the court founds that the defendant was entitled to qualified

immunity for an over-detention as to certain claims but that there was a question of fact “regarding

when Ms. Gryder knew she had recalculated Plaintiff’s release date based on incorrect

information.” (Id. (quoting Thomas v. Gryder, No. 17-1595, 2019 WL 5790351, at *8 (M.D. La.

Nov. 6, 2019).) DPSC asserts that, under Thomas, “the time computation officer can only be held

liable for failing to order the prisoner’s release after she knew his sentence computation was based

on erroneous or mistaken information.” (Id.) Here, Ms. “Acklin’s alleged involvement in the

Plaintiff’s sentence computation occurred in September, 2017, one year before the ‘honest

mistake’ was found and reported to DPSC; there was no alleged involvement by Ms. Acklin in the

Plaintiff’s sentence computation thereafter.” (Id. at 7.) Thus, DPSC Defendants say she is entitled

to qualified immunity.

                     2. Applicable Law

        “Qualified immunity provides government officials performing discretionary functions

with a shield against civil damages liability, so long as their actions could reasonably have been

thought consistent with the rights they are alleged to have violated.” Gobert v. Caldwell, 463 F.3d

339, 345 (5th Cir. 2006) (citing Anderson v. Creighton, 483 U.S. 635, 638, 107 S. Ct. 3034, 97 L.



                                                  17
       Case 3:18-cv-01030-JWD-EWD              Document 65       07/29/20 Page 18 of 32




Ed. 2d 523 (1987) ). “In determining whether an official enjoys immunity, we ask (1) whether the

plaintiff has demonstrated a violation of a clearly established federal constitutional or statutory

right and (2) whether the official's actions violated that right to the extent that an objectively

reasonable person would have known.” Id. (citing Hope v. Pelzer, 536 U.S. 730, 122 S. Ct. 2508,

153 L. Ed. 2d 666 (2002) ). Courts are “permitted to exercise their sound discretion in deciding

which of the two prongs of the qualified immunity analysis should be addressed first in light of

the circumstances in the particular case at hand.” See Pearson v. Callahan, 555 U.S. 223, 236, 129

S. Ct. 808, 172 L. Ed. 2d 565 (2009).

       As to the second prong of the analysis, “ ‘[q]ualified immunity attaches when an official's

conduct does not violate clearly established statutory or constitutional rights of which a reasonable

person would have known.’ ” Kisela v. Hughes, 138 S. Ct. 1148, 1152, 200 L. Ed. 2d 449 (2018)

(per curiam) (quoting White v. Pauly, 137 S. Ct. 548, 551, 196 L.Ed. 2d 463 (2017) (per curiam )

(alterations and internal quotation marks omitted) ). “ ‘Because the focus is on whether the officer

had fair notice that her conduct was unlawful, reasonableness is judged against the backdrop of

the law at the time of the conduct.’ ” Id. (quoting Brosseau v. Haugen, 543 U.S. 194, 198, 125 S.

Ct. 596, 160 L. Ed. 2d 583 (2004) (per curiam) ).

       “Although ‘[the Supreme] Court's caselaw does not require a case directly on point for a

right to be clearly established, existing precedent must have placed the statutory or constitutional

question beyond debate.’ ” Id. (quoting White, 137 S. Ct. at 551 (internal quotation marks omitted)

). “ ‘In other words, immunity protects all but the plainly incompetent or those who knowingly

violate the law.’ ” Id. (quoting White, 137 S. Ct. at 551 (internal quotation marks omitted)).

       “ ‘Of course, general statements of the law are not inherently incapable of giving fair and

clear warning to officers.’ ” Kisela, 138 S. Ct. at 1153 (quoting White, 137 S. Ct. at 552 (internal



                                                 18
       Case 3:18-cv-01030-JWD-EWD               Document 65        07/29/20 Page 19 of 32




quotation marks omitted) ). “But . . . [a]n officer ‘cannot be said to have violated a clearly

established right unless the right's contours were sufficiently definite that any reasonable official

in the defendant's shoes would have understood that he was violating it.’ ” Id. (quoting Plumhoff

v. Rickard, 572 U.S. 765, 778–79, 134 S. Ct. 2012, 2023, 188 L. Ed. 2d 1056 (2014) ). “That is a

necessary part of the qualified-immunity standard[.]” Id.

        As to the first prong of the qualified immunity analysis, “[d]etention of a prisoner for over

‘thirty days beyond the expiration of his sentence in the absence of a facially valid court order or

warrant constitutes a deprivation of due process.’ ” Porter v. Epps, 659 F.3d 440, 445 (5th Cir.

2011) (quoting Douthit v. Jones, 619 F.2d 527, 532 (5th Cir. 1980)). Fifth Circuit “precedent

establishes that a jailer has a duty to ensure that inmates are timely released from prison.” Id. This

circuit has also stated:

         “[w]hile not a surety for the legal correctness of a prisoner's commitment, [a jailer]
        is most certainly under an obligation, often statutory, to carry out the functions of
        his office. Those functions include not only the duty to protect a prisoner, but also
        the duty to effect his timely release.

Id. (quoting Whirl v. Kern, 407 F.2d 781, 792 (5th Cir. 1969) (internal citations and footnote

omitted)).

        “Despite the defense of qualified immunity, ‘[i]f [the jailer] negligently establishes a record

keeping system in which errors of this kind are likely, he will be held liable.’” Id. at 446 (quoting

Bryan v. Jones, 530 F.2d 1210, 1215 (5th Cir. 1976) (en banc)). “[T]he Fifth Circuit has recognized

that a jailer is ‘under relatively little time pressure’ and ‘has the means, freedom, and the duty to

make necessary inquiries.’ ” Thomas v. Gryder, No. 17-1595, 2019 WL 5790351, at *7 (M.D. La.

Nov. 6, 2019) (quoting Douthit, 619 F.2d at 535 (quoting Whirl, 407 F.2d at 792, and Bryan, 530

F.2d at 1214)).



                                                  19
       Case 3:18-cv-01030-JWD-EWD              Document 65       07/29/20 Page 20 of 32




       However, “[a] defense of official immunity is available to a jailer who has acted in

reasonable good faith.” Id. (quoting Bryan, 530 F.2d at 1214). Moreover, “a prison official's

failure to follow prison policies or regulations does not establish a violation of a constitutional

right” Id. (quoting Lewis v. Sec’y of Pub. Safety and Corr., 870 F.3d 365, 369 (5th Cir. 2017)).

“[N]egligent conduct does not implicate the due process clause.” Id. (quoting Salas v. Carpenter,

980 F.2d 299, 307 (5th Cir. 1992)). Ultimately, the “determination of whether a jailer violates the

Due Process Clause by unduly detaining an individual depends on ‘the context of this case.’ ” Id.

(quoting Grant v. Guzman, No. 17-2797, 2018 WL 1532960, at *12 (E.D. La. Mar. 29, 2018)

(quoting Douthit, 619 F.2d at 532)).

       Thus, for example, in Thomas v. Gryder, a case on which both parties now rely, plaintiff

filed suit after being allegedly imprisoned 589 days past the end of his sentence. 2019 WL

5790351, at *1. Plaintiff claimed “the DOC originally calculated his release date correctly as June

5, 2015[.]” Id. During plaintiff’s confinement, Defendant Gryder recalculated his confinement

four times. Id. at *2. In May 2015 (the fourth occasion), she was “double checking” plaintiff’s

anticipated June 2015 release, and she “sought clarification after she noticed that the Bill of

Information and Sentencing Order ordered Plaintiff's charges differently.” Id. at *3. She contacted

the Orleans Parish District Attorney’s office about the discrepancy, spoke with an Assistant DA,

and was told that plaintiff was sentenced to five years on the sexual battery conviction. Id. On

May 7, 2015, an amended minute entry was entered on the criminal docket reflecting that he was

sentenced on 1/25/13 for 5 years. Id. Gryder then contacted the DA’s office again to confirm the

five-year sentence, and, on May 11, 2015, the Assistant DA responded, “ ‘The updated minute

entry is correct. I can send you a certified copy, if that would be helpful.’ ” Id. Thomas explained,

“Ms. Gryder then recalculated Plaintiff's release date to be February 28, 2017. It is undisputed that



                                                 20
       Case 3:18-cv-01030-JWD-EWD              Document 65       07/29/20 Page 21 of 32




sexual battery is not subject to any good time reductions and that if Plaintiff had been sentenced

to five years for sexual battery, his release date would have been February 28, 2017.” Id.

       Plaintiff then sent letters to Gryder and the Warden objecting to the new release date.

Thomas, 2019 WL 5790351, at *3. Plaintiff eventually filed a motion for correction with the

criminal court, and the court issued the July 2016 Order correcting the problem. Id. Gryder

testified that she did not receive the order until litigation, but Plaintiff submitted a declaration

saying he sent the order to her on August 17, 2016. Id. Plaintiff sent Brenda Acklin a copy of the

letter and sentencing transcript on December 5, 2016, and Gryder stated that she realized that

Plaintiff should have been released in “early December, 2016.” Id. After receiving the transcript,

Gryder sent an email to the Assistant DA asking for an updated minute entry and processed

Plaintiff for release in January 2017. Id. at *4. Plaintiff was eventually released on January 13,

2017. Id.

       The magistrate judge found that, “[b]ecause it was not objectively unreasonable for Ms.

Gryder to seek clarification in the first place, it was not objectively unreasonable for Ms. Gryder

to rely on that clarification once received.” Id. at *7. The court further explained:

       where the amended minute entry and confirmation from the DA occurred in
       response to Ms. Gryder's request for clarification, it would be especially
       inconsistent to require that Ms. Gryder continue to rely on the earlier Sentencing
       Order, and the Court finds that constitutional minima are met where Ms. Gryder
       sought to be more conscientious rather than less with respect to her calculation of
       Plaintiff's release date.

Id. However, the magistrate judge found that there was a question of fact concerning the date on

which Gryder “knew that this fourth recalculation was based on inaccurate information.” Id. at *8.

Gryder said she did not know about the July 2016 order until litigation began, but Plaintiff

submitted evidence that she sent the order to her on August 17, 2016. Id. “Plaintiff was not



                                                 21
      Case 3:18-cv-01030-JWD-EWD              Document 65       07/29/20 Page 22 of 32




released until almost five months after he allegedly provided Ms. Gryder with official, corrected

information.” Id. The magistrate judge concluded:

       While the question here is not as clear cut as that set out in Whirl [(where an almost nine-
       month delay was found to be unreasonable)], based on the timeline of “clarifications” from
       the criminal court and the Assistant DA, Plaintiff has raised a material issue of fact
       regarding when Ms. Gryder knew she had recalculated Plaintiff's release date based on
       incorrect information. Accordingly, while the Court finds that Ms. Gryder is entitled to
       qualified immunity for Plaintiff's over-detention from June 5, 2015 through August 17,
       2016 and therefore summary judgment dismissing Plaintiff's claims against Ms. Gryder for
       that period of time is appropriate, a genuine issue of material fact precludes summary
       judgment in favor of Ms. Gryder for the time period of August 18, 2016 through January
       13, 2017.

Id.

                    3. Analysis

       The Court finds that Plaintiff has stated a viable claim against Acklin. Again, Plaintiff

alleges that Acklin is “a DOC employee who was tasked with calculating incarceration time

ensuring Mr. Parker’s proper release date.” (Sec. Amend. Compl. ¶ 17, Doc. 52.) Plaintiff further

alleges that, “All Defendants [knew his correct release date] because the release date was

calculated months in advance according to the DOC’s Time Computation & Jail Credit report and

the DPS&C Corrections Services Master Record among other reports.” (Id. ¶ 5.) On or around

September 2017, Acklin, the “Time Computation Specialist at David Wade Correctional Center,

reviewed [Plaintiff’s] Time Computation & Jail Credits.” (Id. ¶ 28.) “Handwritten notes on the

Time Computation & Jail Credits report show the initials ‘BA’ and the date of ‘9/17.’” (Id.)

Further, “handwritten notes on the same document also show that the RAW DS and the ADJ. DS

release date of 10/09/2017 was struck out with a pen and the letters ‘UNSORP’ written above.”

(Id.) The operative complaint alleges, on information and belief, that “ ‘UNSORP’ is an acronym

used in reference to residency plans for sex offenders.” (Id.) According to the Second Amended

Complaint, Plaintiff “has never been convicted of a crime for which he would be required to report
                                               22
       Case 3:18-cv-01030-JWD-EWD               Document 65       07/29/20 Page 23 of 32




to the La. Sex Offender Registry,” and a search of his name in the relevant state database yields

no results. (Id. ¶ 29.) Nevertheless, DOC informed Plaintiff that “he was considered a sex offender

and would need to provide two physical addresses of friends and/or family where he could live

upon release as part of a sex offender residence plan.” (Id.) This error directly led to his over-

detention.

       Assuming these allegations to be true, a jury could reasonably conclude that Acklin had

the correct information in Plaintiff’s reports that he had never been convicted of a crime for which

he had to register as a sex offender but that, despite this, Acklin made the notation in his file

requiring him to have a residency plan as a sex offender. This is critical because, in Thomas, the

Court found that the defendant was not entitled to qualified immunity for those days for which she

allegedly had correct information about the plaintiff’s release date. Thomas, 2019 WL 5790351,

at *7–8. By the same reasoning, Acklin is not entitled to qualified immunity here.

       Further, unlike Thomas, this is not an instance where Acklin was “more conscientious”

about calculating Plaintiff’s release date than would otherwise be required. Indeed, Thomas states

that, according to the Fifth Circuit, “a jailer is ‘under relatively little time pressure’ and ‘has the

means, freedom, and the duty to make necessary inquiries.’ ” Id. at *7 (quotation omitted). This

is critical because Plaintiff specifically alleges that a search of the relevant database would

demonstrate that Plaintiff was not a sex offender, and a reasonable juror could conclude that, by

failing to verify this information, Acklin breached her “duty to make necessary inquiries.” Id.

       It must be emphasized that the question is not whether Plaintiff will prevail at trial against

Acklin. The only question at this stage is whether the Second Amended Complaint contains enough

factual matter (taken as true) to raise a reasonable hope or expectation that discovery will reveal

relevant evidence of each element of a claim. Lormand, 565 F.3d at 257. Plaintiff has met that



                                                  23
       Case 3:18-cv-01030-JWD-EWD              Document 65        07/29/20 Page 24 of 32




burden at this stage. As alleged, Acklin’s conduct was objectively unreasonable under clearly

established law, so DPSC Defendant’s motion must be denied.

           D. Claims against LeBlanc in his Individual Capacity

                     1. Parties’ Arguments

       DPSC Defendants next assert that LeBlanc is entitled to qualified immunity. These

defendants argue that the only allegation against LeBlanc is that he is “liable as [a] principal for

all torts committed by [his] agents.” (Doc. 53-1 at 5.) But vicarious liability is inapplicable to §

1983, so Plaintiff’s claim against LeBlanc must be dismissed.

       Plaintiff responds that LeBlanc can be liable for implementing unconstitutional policies

and for failing to train or supervise if he acted with deliberate indifference. Plaintiff claims that

he alleges a pattern of over-detention at DPSC under LeBlanc’s direction and that LeBlanc knew

about this over-detention but acted with deliberate indifference. Further, this pattern is objectively

unreasonable under clearly established law, as prison officials must ensure the timely release of

inmates.

       DPSC Defendants respond that Plaintiff lumps all defendants together but does not make

specific allegations against LeBlanc. These defendants argue that none of the factual allegations

relied on by Plaintiff in his opposition are made in the operative complaint, and Plaintiff provides

no citations to any of these arguments.

                     2. Applicable Law - Supervisor Liability

       As to the constitutional violation prong, “[u]nder section 1983, supervisory officials are

not liable for the actions of subordinates on any theory of vicarious liability.” Simon v. LeBlanc,

694 F. App’x 260, 261 (5th Cir. 2017) (per curiam) (quoting Thompkins v. Belt, 828 F.2d 298, 303

(5th Cir. 1987) ). “ ‘A supervisory official may be held liable . . . only if (1) he affirmatively



                                                 24
       Case 3:18-cv-01030-JWD-EWD               Document 65       07/29/20 Page 25 of 32




participates in the acts that cause the constitutional deprivation, or (2) he implements

unconstitutional policies that causally result in the constitutional injury.’ ” Porter, 659 F.3d at 446

(quoting Gates v. Texas Dep't of Prot. & Reg. Servs., 537 F.3d 404, 435 (5th Cir. 2008) ). “In order

to establish supervisor liability for constitutional violations committed by subordinate employees,

plaintiffs must show that the supervisor act[ed], or fail[ed] to act, with deliberate indifference to

violations of others' constitutional rights committed by their subordinates.” Id. (quoting Gates, 537

F.3d at 435 (internal quotation marks and citation omitted, alterations and emphasis in Gates )).

        “A pattern is tantamount to official policy when it is ‘so common and well-settled as to

constitute a custom that fairly represents municipal policy.’ ” Peterson v. City of Fort Worth, Tex.,

588 F.3d 838, 850 (5th Cir. 2009) (quoting Piotrowski v. City of Hous., 237 F.3d 567, 579 (5th

Cir. 2001) (quoting Webster v. City of Hous., 735 F.2d 838, 841 (5th Cir. 1984) (en banc)). “Where

prior incidents are used to prove a pattern, they ‘must have occurred for so long or so frequently

that the course of conduct warrants the attribution to the governing body of knowledge that the

objectionable conduct is the expected, accepted practice of city employees.’ ” Id. (quoting Webster,

735 F.2d at 842). “It is thus clear that a plaintiff must demonstrate ‘a pattern of abuses that

transcends the error made in a single case.’ ” Id. at 850–51 (quoting Piotrowski, 237 F.3d at 582

(citations omitted)). “A pattern requires similarity and specificity; ‘[p]rior indications cannot

simply be for any and all “bad” or unwise acts, but rather must point to the specific violation in

question.’ ” Id. at 851 (quoting Estate of Davis ex rel. McCully v. City of North Richland Hills,

406 F.3d 375, 383 (5th Cir. 2005)).

        “ ‘[D]eliberate indifference’ is a stringent standard of fault, requiring proof that a

municipal actor disregarded a known or obvious consequence of his action.” Estate of Davis, 406

F.3d at 381 (quoting Board of Cty. Comm'rs of Bryan Cty. v. Brown, 520 U.S. 397, 410, 117 S. Ct.



                                                  25
       Case 3:18-cv-01030-JWD-EWD                 Document 65        07/29/20 Page 26 of 32




1382, 137 L. Ed. 2d 626 (1997) ). “ ‘For an official to act with deliberate indifference, the official

must both be aware of facts from which the inference could be drawn that a substantial risk of

serious harm exists, and he must also draw the inference.’ ” Id. (quoting Smith v. Brenoettsy, 158

F.3d 908, 912 (5th Cir. 1998)). “Deliberate indifference requires a showing of more than

negligence or even gross negligence.” Id. (citing City of Canton v. Harris, 489 U.S. 378, 388, 109

S. Ct. 1197, 103 L. Ed. 2d 412 (1989); Doe v. Taylor Indep. Sch. Dist., 15 F.3d 443, 453 (5th Cir.

1994) (en banc) ). “ ‘Actions and decisions by officials that are merely inept, erroneous,

ineffective, or negligent do not amount to deliberate indifference and do not divest officials of

qualified immunity.’ ” Id. (quoting Alton v. Texas A&M Univ., 168 F.3d 196, 201 (5th Cir. 1999)).

        Additionally, “[a] failure to adopt a policy can be deliberately indifferent when it is obvious

that the likely consequences of not adopting a policy will be a deprivation of constitutional rights.”

Porter, 659 F.3d at 446 (quoting Rhyne v. Henderson Cty., 973 F.2d 386, 392 (5th Cir. 1992)).

Nevertheless, “[l]iability for failure to promulgate policy . . . require[s] that the defendant . . . acted

with deliberate indifference.” Id. As the Fifth Circuit stated with respect to “failure-to-train” claims

(and, by “logical” analogy, failure-to-promulgate claims):

        To establish that a state actor disregarded a known or obvious consequence of his
        actions, there must be actual or constructive notice that a particular omission in
        their training program causes . . . employees to violate citizens' constitutional rights
        and the actor nevertheless chooses to retain that program. A pattern of similar
        constitutional violations by untrained employees is ordinarily necessary to
        demonstrate deliberate indifference, because without notice that a course of training
        is deficient in a particular respect, decisionmakers can hardly be said to have
        deliberately chosen a training program that will cause violations of constitutional
        rights. Without cabining failure-to-train claims in this manner (or, logically, failure-
        to-promulgate-policy claims), a standard less stringent than deliberate indifference
        would be employed, and a failure-to-train claim would result in de facto respondeat
        superior liability.

Id. at 447 (citations, alterations, and quotations omitted).




                                                    26
       Case 3:18-cv-01030-JWD-EWD                Document 65        07/29/20 Page 27 of 32




                      3. Analysis

        The Court finds that Plaintiff has failed to state a viable claim of supervisor liability against

LeBlanc. Again, “ ‘[a] supervisory official may be held liable . . . only if (1) he affirmatively

participates in the acts that cause the constitutional deprivation, or (2) he implements

unconstitutional policies that causally result in the constitutional injury.’ ” Porter, 659 F.3d at 446.

Plaintiff must typically allege a pattern of violations. Id. at 447. “A pattern requires similarity and

specificity; ‘[p]rior indications cannot simply be for any and all “bad” or unwise acts, but rather

must point to the specific violation in question.’ ” Peterson, 588 F.3d at 851 (quoting Estate of

Davis, 406 F.3d at 383).

        Here, Plaintiff fails to satisfy that standard. Again, Plaintiff alleges:

        [DPSC] has a well-documented pattern of over-detention. For example, in Chowns
        v. LeBlanc, La. 37th JDC 26-932, DOC employees testified as to the consistent over-
        detention they observed:

        a. Tracy Dibenetto, a DOC employee, testified that DOC staff have discovered
        approximately one case of over-detention per week for the last nine years. Ms.
        Dibenetto also testified that inmates are sometimes incorrectly incarcerated for
        periods of up to a year.

        b. Henry Goines, a DOC employee whose job was to review sentence computations
        for the assistant secretary, testified that he typically discovered “one or two
        [inmates] a week” who were eligible for immediate release.

        c. Cheryl Schexnayder, a DOC records analyst, testified that in the course of her
        job, she had looked at inmates’ sentences and found that they had been done wrong
        and the inmate was entitled to immediate release.

        d. Sonja Riddick, a DOC employee, responded to the question: “Did you ever find
        a time when you looked at an inmate’s records and you say, this man should be out
        now?” with the answer: “Oh yes.”

(Sec. Amend. Compl. ¶ 43, Doc. 52.) Plaintiff also quotes Attorney General Landry, who said that

there “is a layer of incompetence so deep that the Corrections Department doesn’t know where a

prisoner is on any given day of the week or when he should actually be released from prison.” (Id.

                                                   27
       Case 3:18-cv-01030-JWD-EWD              Document 65        07/29/20 Page 28 of 32




¶ 44.) Lastly, Plaintiff refers to the Louisiana Legislative Auditor report being released while

Plaintiff was incarcerated that found that “the DOC had a serious problem of not knowing where

its inmates were located, or when their proper release date was.” (Id. ¶ 9.)

       While these allegations are serious and reflect numerous instances of misconduct, Plaintiff

fails to provide the necessary “similarity and specificity” required by the Fifth Circuit; there is no

indication from the Second Amended Complaint that the above problems detailed above are similar

to the ones faced by Plaintiff.

       Thomas v. Gryde is analogous on this issue as well. Again, Plaintiff filed suit after being

allegedly imprisoned 589 days past the end of his sentence. Thomas, 2019 WL 5790351 at *1.

Plaintiff brought a supervisory liability claim against LeBlanc and the warden claiming that they

implemented unconstitutional policies. Id. at *9. Plaintiff argued that “ ‘the DOC has investigated

and admitted that it has been over-detaining hundreds of inmates per month, more than sufficient

to hold LeBlanc and Goodwin liable under Monell/Hinojosa.’ ” Id. at *10. To support his position,

Plaintiff pointed to, inter alia, “a 2012 study conducted by Louisiana DOC staff . . . wherein, per

Plaintiff, it was ‘found that as of January 2012, the DOC had a “1446 backlog of cases to have

time computed,” resulting in an average processing delay of 110 days.’ ” Id. Plaintiff also referred

to an audit of the DOC and the Attorney General’s op-ed. Id.

       Despite this evidence, the Court granted summary judgment on this claim, explaining that

“Plaintiff’s over-detention does not involve such concerns.” Id. The Court stated:

       [Unlike the evidence submitted by Plaintiff,] this is not a case involving a delay in
       Plaintiff's sentence calculation, or an error in that calculation. Instead, Plaintiff
       complains that in calculating his release date, Ms. Gryder improperly relied on
       information that was wrong. Because Plaintiff has presented no evidence to support
       a finding that Warden Goodwin or Secretary LeBlanc were deliberately indifferent
       based on a pattern of sufficiently similar incidents, Defendants are entitled to
       summary judgment dismissing [Plaintiff’s claim].


                                                 28
       Case 3:18-cv-01030-JWD-EWD               Document 65        07/29/20 Page 29 of 32




Id.

       Similar reasoning applies here. The Second Amended Complaint lacks adequate detail

from which the Court can plausibly conclude that the other described incidents are sufficiently

similar to what befell Plaintiff or that the same or sufficiently underlying cause is to blame. Indeed,

Plaintiff provides no detail about these other incidents and essentially says only that over-detention

is ubiquitous. Without more, Plaintiff’s claim must fail.

       Plaintiff’s claim also fails for an additional reason. Again, “ ‘[i]n order to establish

supervisor liability for constitutional violations committed by subordinate employees, plaintiffs

must show that the supervisor act[ed], or fail[ed] to act, with deliberate indifference to violations

of others’ constitutional rights committed by their subordinates.’ ” Porter, 659 F.3d at 446.

Deliberate indifference requires more than negligence or even gross negligence. Estate of Davis,

406 F.3d at 381. LeBlanc “ must both be aware of facts from which the inference could be drawn

that a substantial risk of serious harm exists, and he must also draw the inference.” Id.

       The Court finds that Plaintiff has, at this point, failed to adequately allege deliberate

indifference. Plaintiff points to a state court law suit where DPSC employees testified about the

deficiencies, but he fails to link this suit and this pattern to LeBlanc in such a way to establish that

LeBlanc actually drew the inference that there was a substantial risk of harm to Plaintiff and other

inmates. Further, Plaintiff alleges that Attorney General Landry was aware of the problem and

that there was a Louisiana Audit report documenting it, but he fails to allege, even on information

and belief, that LeBlanc was aware of what Landry said in the op-ed or of what was contained in

the audit. Without more, Plaintiff is effectively arguing for respondeat superior liability, which is

improper under § 1983.




                                                  29
        Case 3:18-cv-01030-JWD-EWD                       Document 65           07/29/20 Page 30 of 32




         However, for reasons given more extensively below, the Court believes that there is a

reasonable probability that Plaintiff can cure the deficiencies in the Second Amended Complaint

by explaining the similarity of other incidents to Plaintiff’s case and by establishing LeBlanc’s

knowledge and the basis thereof. Accordingly, Plaintiff will be given leave to amend the complaint

to cure the above problems. 3

              E. Leave to Amend

         “[A] court ordinarily should not dismiss the complaint except after affording every

opportunity to the plaintiff to state a claim upon which relief might be granted.” Byrd v. Bates, 220

F.2d 480, 482 (5th Cir. 1955). The Fifth Circuit has further stated: “In view of the consequences

of dismissal on the complaint alone, and the pull to decide cases on the merits rather than on the

sufficiency of pleadings, district courts often afford plaintiffs at least one opportunity to cure

pleading deficiencies before dismissing a case, unless it is clear that the defects are incurable or

the plaintiffs advise the court that they are unwilling or unable to amend in a manner that will

avoid dismissal.” Great Plains Trust Co. v. Morgan Stanley Dean Witter & Co., 313 F.3d 305, 329

(5th Cir. 2002).

         Relying on Great Plains and other cases from this circuit, one district court in Texas

articulated the standard as follows:

         When a complaint fails to state a claim, the court should generally give the plaintiff
         at least one chance to amend before dismissing the action with prejudice unless it
         is clear that the defects in the complaint are incurable. See Great Plains Trust Co.
         v. Morgan Stanley Dean Witter & Co., 313 F.3d 305, 329 (5th Cir. 2002); see also
         United States ex rel. Adrian v. Regents of the Univ. of Cal., 363 F.3d 398, 403 (5th
         Cir. 2004) (“Leave to amend should be freely given, and outright refusal to grant
         leave to amend without a justification . . . is considered an abuse of discretion.”)

3
  The Court notes that, while Plaintiff is not entitled to discovery on the individual capacity claim because he failed to
allege sufficient facts to overcome qualified immunity, see Zapata v. Melson, 750 F.3d 481, 484–85 (5th Cir. 2014),
that bar does not apply to Plaintiff’s official capacity claim, which in this case informs the individual capacity claim
against LeBlanc. Plaintiff appears able to obtain discovery on this issue, within the parameters established by the
Magistrate Judge.

                                                           30
      Case 3:18-cv-01030-JWD-EWD               Document 65        07/29/20 Page 31 of 32




       (internal citation omitted). However, a court may deny leave to amend a complaint
       if the court determines that “the proposed change clearly is frivolous or advances a
       claim or defense that is legally insufficient on its face.” 6 Charles A. Wright, Arthur
       R. Miller & Mary Kay Kane, Federal Practice and Procedure § 1487 (2d ed.1990)
       (footnote omitted); see also Martin's Herend Imports, Inc. v. Diamond & Gem
       Trading United States of Am. Co., 195 F.3d 765, 771 (5th Cir. 1999) (“A district
       court acts within its discretion when dismissing a motion to amend that is frivolous
       or futile.”) (footnote omitted).

Tow v. Amegy Bank N.A., 498 B.R. 757, 765 (S.D. Tex. 2013).

       Finally, one leading treatise explained:

       As the numerous case[s] . . . make clear, dismissal under Rule 12(b)(6) generally is
       not immediately final or on the merits because the district court normally will give
       the plaintiff leave to file an amended complaint to see if the shortcomings of the
       original document can be corrected. The federal rule policy of deciding cases on
       the basis of the substantive rights involved rather than on technicalities requires that
       the plaintiff be given every opportunity to cure a formal defect in the pleading. This
       is true even when the district judge doubts that the plaintiff will be able to overcome
       the shortcomings in the initial pleading. Thus, the cases make it clear that leave to
       amend the complaint should be refused only if it appears to a certainty that the
       plaintiff cannot state a claim. A district court's refusal to allow leave to amend is
       reviewed for abuse of discretion by the court of appeals. A wise judicial practice
       (and one that is commonly followed) would be to allow at least one amendment
       regardless of how unpromising the initial pleading appears because except in
       unusual circumstances it is unlikely that the district court will be able to determine
       conclusively on the face of a defective pleading whether the plaintiff actually can
       state a claim for relief.

5B Charles A. Wright & Arthur R. Miller, Federal Practice and Procedure § 1357 (3d ed. 2016).

       As stated above, the Court believes there is a reasonable probability that the Plaintiff could

cure the deficiencies in the Second Amended Complaint through an amendment. Further, “[w]hile

Plaintiff previously amended [his] complaint, [he] did not do so in response to a ruling by this

Court assessing the sufficiency of Plaintiff's claims. Thus, . . . the Court will act in accordance

with the ‘wise judicial practice’ and general rule and grant Plaintiff[]” leave to amend. JMCB, LLC

v. Bd. of Commerce & Indus., 336 F. Supp. 3d 620, 642 (M.D. La. 2018).




                                                  31
      Case 3:18-cv-01030-JWD-EWD              Document 65       07/29/20 Page 32 of 32




   IV.      Conclusion

         Accordingly,

         IT IS ORDERED that the Motion to Dismiss (Doc. 53) is GRANTED IN PART and

DENIED IN PART. The motion is granted in that the following claims are DISMISSED

WITHOUT PREJUDICE: (1) Plaintiff’s § 1983 claim for monetary damages against LeBlanc in

his official capacity, and (2) Plaintiff’s § 1983 claims against LeBlanc in his individual capacity.

In all other respects, the motion is DENIED. Plaintiff shall be given twenty-eight (28) in which

to cure the operative complaint of these deficiencies. Failure to do so will result in the dismissal

of these claims with prejudice.

         Signed in Baton Rouge, Louisiana, on July 29, 2020.




                                                S
                                         JUDGE JOHN W. deGRAVELLES
                                         UNITED STATES DISTRICT COURT
                                         MIDDLE DISTRICT OF LOUISIANA




                                                32
